IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 84PA14

                             Filed 23 January 2015



IN THE MATTER OF: C.W.F.




      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 753 S.E.2d 736 (2014), vacating

and remanding an order entered on 22 August 2012 by Judge Don W. Creed, Jr. in

District Court, Moore County. Heard in the Supreme Court on 13 January 2015.


      Roy Cooper, Attorney General, by Josephine Tetteh, Assistant Attorney
      General, for petitioner-appellant State of North Carolina.

      Staples S. Hughes, Appellate Defender, by David W. Andrews, Assistant
      Appellate Defender, for respondent-appellee C.W.F.

      Miranda R. McCoy for Jackson Springs Treatment Facility, amicus curiae.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.